In an action pursuant to CPLR article 53 to enforce a judgment of a foreign country, brought by motion for summary judgment in lieu of complaint pursuant to CPLR 3213, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Kitson, J.), dated October 31, 2002, which denied his motion for summary judgment and granted the defendant’s cross motion to dismiss the action pursuant to CPLR 327.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the defendant’s cross motion to dismiss this action on the ground of forum non conveniens (see Islamic Republic of *590Iran v Pahlavi, 62 NY2d 474 [1984], cert denied 469 US 1108 [1985]; Halberthal v Halberthal, 263 AD2d 465 [1999]).
In light of the foregoing, we pass upon no other issue. Altman, J.P., Smith, H. Miller and Mastro, JJ., concur.